Citation Nr: 1013321	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-25 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for residuals of a 
cerebrovascular accident, including as secondary to service-
connected diabetes mellitus.

4.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
diabetes mellitus.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1970, 
from February 1972 to February 1975, and from June 1975 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1996 and June 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The November 1996 
decision denied service connection for a low back disorder 
and the June 2005 decision granted claims of service 
connection for diabetes mellitus and denied service 
connection for coronary artery disease, hypertension, 
residuals of a cerebrovascular accident, and for erectile 
dysfunction, each including as secondary to service-connected 
diabetes mellitus.

The Veteran currently resides within the jurisdiction of the 
RO in Anchorage, Alaska, which retains jurisdiction over this 
appeal.

The Board notes that, in July 1997 and in June 2001, it 
remanded a claim of service connection for a low back 
disability to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for additional development.  
Unfortunately, a review of the claims file shows that there 
has not been substantial compliance with the Board's June 
2001 remand.  The issue of entitlement to service connection 
for a low back disability is addressed in the REMAND portion 
of the decision below and is REMANDED again to the RO /AMC.  
VA will notify the Veteran if further action is required on 
his part.



FINDINGS OF FACT

1.  The medical evidence does not show that the Veteran's 
coronary artery disease, which manifested itself first 
several decades after active service and preceded his 
diabetes mellitus by 7 years, is related to active service or 
was caused or aggravated by his service-connected diabetes 
mellitus.

2.  The medical evidence does not show that the Veteran's 
hypertension, which manifested itself first several decades 
after active service and preceded his diabetes mellitus by 
9 years, is related to active service or was caused or 
aggravated by his service-connected diabetes mellitus.

3.  The medical evidence does not show that the Veteran 
experiences any current residuals of a cerebrovascular 
accident which could be attributed to active service; these 
residuals were not caused or aggravated by his service-
connected diabetes mellitus.

4.  The medical evidence does not show that the Veteran's 
erectile dysfunction, which manifested itself first several 
decades after active service and preceded his diabetes 
mellitus by 13 years, is related to active service or was 
caused or aggravated by his service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in active 
service, may not be presumed to have been so incurred, and 
was not caused or aggravated by service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).

2.  Hypertension was not incurred in active service, may not 
be presumed to have been so incurred, and was not caused or 
aggravated by service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).

3.  Residuals of a cerebrovascular accident were not incurred 
in active service, may not be presumed to have been so 
incurred, and were not caused or aggravated by service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

4.  Erectile dysfunction was not incurred in active service 
and was not caused or aggravated by service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (finding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Fully compliant notice was issued later in September 
2008 and January 2009 communications and the claims were 
readjudicated thereafter in April 2009.  Accordingly, any 
timing deficiency has been cured appropriately here. 
 Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records as well as post-service reports of 
VA and private treatment.  The Veteran also was provided with 
VA examinations which addressed the contended causal 
relationships between active service and coronary artery 
disease, hypertension, residuals of a cerebrovascular 
accident, and erectile dysfunction, each including as 
secondary to service-connected diabetes mellitus.
The RO also has obtained the Veteran's complete Social 
Security Administration (SSA) records.  Moreover, the 
Veteran's statements in support of the claims are of record.  
The Board has reviewed such statements carefully and 
concludes that no available outstanding evidence has been 
identified.  The Board also has perused the medical records 
for references to additional treatment reports not of record 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Veteran contends that his current coronary artery 
disease, hypertension, residuals of a cerebrovascular 
accident, and erectile dysfunction are related to active 
service.  He alternatively contends that each of these 
disabilities was caused or aggravated by his service-
connected diabetes mellitus.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including cardiovascular-renal disease (including 
hypertension) and endocarditis (covering all forms of 
valvular heart disease), are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition also is compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is noted that 38 C.F.R. § 3.310 was revised during the 
course of the Veteran's appeal. See 71 Fed. Reg. 52747 
(September 7, 2006). When a regulation or statute is revised 
during the course of an appeal, the Board generally must 
determine which version should be applied and/or the 
respective time periods for application of the respective 
versions. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003. This depends on whether the 
revision is to be given retroactive effect.

The revised version of § 3.310 arguably places burdens on the 
claimant more onerous than those of the unrevised version. 
There is no indication that the revision was meant to have a 
retroactive effect. Therefore, the Board will apply the 
version in effect prior to the revision.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for coronary artery disease, including as 
secondary to service-connected diabetes mellitus.  Despite 
the Veteran's assertions to the contrary, his contemporaneous 
service treatment records do not show that he experienced 
coronary artery disease during his 3 periods of active 
service.  Rather, in-service physical examinations 
consistently showed normal findings and the Veteran 
repeatedly denied chest pain, palpitations and pounding heart 
in reports of medical history.  

It appears that, following service separation in March 1977, 
the Veteran first was treated for coronary artery disease in 
2001, or more than 34 years later, when he was diagnosed as 
having chronic tachycardia and underwent a cardiac 
catheterization.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The remaining post-service medical evidence shows that, 
although the Veteran currently is being treated for coronary 
artery disease, it is not related to active service.  
Following VA outpatient treatment in March 2001, it was noted 
that the Veteran had no documented history of coronary artery 
disease but had been experiencing intermittent episodes of 
syncope over the prior year with unknown etiologies.  The VA 
examiner stated that it was "not likely that these symptoms 
are of cardiac causes."  A VA cardiology fellow stated 
following VA outpatient treatment in June 2001 that, although 
the Veteran had been experiencing episodic syncopal attacks 
for several years, based on the available data and an 
extensive work-up, "it does not appear that the cause is 
from a cardiac or arrhythmic source or from drugs.  The most 
likely source was probably from hyperventilation secondary to 
his panic attacks."  

Following VA outpatient treatment in January 2006, it was 
noted that the Veteran's coronary artery disease was stable.  
Following VA examination in October 2008, the VA examiner 
opined that the Veteran's coronary artery disease more likely 
was related to "40 years of heavy smoking" and 
hyperlipidemia.  

In summary, absent competent evidence, to include a medical 
nexus, relating the Veteran's current coronary artery disease 
to active service, or credible evidence of continuity of 
symptomatology, service connection for coronary artery 
disease is not warranted on a direct basis.  In so finding, 
the Board acknowledges that the Veteran is competent to 
report observable symptoms associated with a heart disorder, 
such as chest pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, he has not here expressly endorsed a continuous 
history of any such symptoms since active service.  In any 
event, such assertions would not be persuasive here, given 
that his separation examination was normal, he denied 
complaints upon discharge, and he did not raise a claim until 
many decades after separation from service.  This last point 
is significant, as he did claim a low back disability in 
1996.  If he had been experiencing a heart disorder at that 
time, one would have expected him to raise such claim at that 
time, but he did not.

The Veteran also is not entitled to service connection for 
coronary artery disease as secondary to his service-connected 
diabetes mellitus.  The Board acknowledges that service 
connection is in effect for diabetes mellitus.  It appears 
that the Veteran first was diagnosed as having diabetes 
mellitus in February 2002 (as noted on VA examination in 
October 2008).  The VA examiner opined that the Veteran's 
coronary artery disease preceded the development of the 
service-connected diabetes mellitus.  In February 2009, after 
reviewing the Veteran's extensive claims file, the VA 
examiner stated that the Veteran's coronary artery disease 
preceded his diabetes mellitus by 7 years and had a normal 
progression "without regard to this type 2 diabetes 
mellitus," which was not considered an aggravating factor in 
his coronary artery disease.

The Board notes that a favorable opinion us nexus, offered by 
a VA examiner in 2005, is also of record.  In this regard, 
the Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Court has also held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, 
a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

The Board notes that, although the Veteran was diagnosed as 
having diabetes mellitus in 2002, he reported to the VA 
examiner in August 2005 that he had been diagnosed as having 
diabetes mellitus in 1998.   Following physical examination 
of the Veteran in August 2005, the VA examiner concluded that 
the Veteran's coronary artery disease was secondary to 
diabetes.  In a September 2005 addendum to this examination 
report, however, the VA examiner stated that, if the Veteran 
had been diagnosed as having diabetes mellitus in 2002, then 
his coronary artery disease was less likely than not related 
to his service-connected diabetes mellitus.  As noted 
elsewhere, the Veteran's treatment records show that he first 
was diagnosed as having diabetes mellitus in 2002.  
Accordingly, to the extent that the VA examiner's August 2005 
opinion is based on the Veteran's inaccurately reported post-
service medical history, the Board finds that such medical 
evidence is not probative on the issue of whether the 
Veteran's current coronary artery disease was caused or 
aggravated by service-connected diabetes mellitus.  In 
summary, there is no competent medical evidence, including a 
medical nexus opinion, linking the Veteran's current coronary 
artery disease to his service-connected diabetes mellitus or 
showing that it was aggravated by such.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
hypertension, including as secondary to service-connected 
diabetes mellitus.  Despite the Veteran's assertions to the 
contrary, his contemporaneous service treatment records do 
not show that he experienced hypertension during service.  
The Veteran's blood pressure was within normal limits on 
repeated entrance and separation physical examinations 
conducted during each of his 3 periods of active service.  It 
appears that, following service separation in March 1977, the 
Veteran first was treated for hypertension in 1993, or 
approximately 16 years later.  See Maxson, 230 F.3d at 1333.

The remaining post-service medical evidence shows that, 
although the Veteran currently is being treated for 
hypertension, it is not related to active service.  On VA 
examination in June 2008, the Veteran estimated that he had 
been diagnosed as having hypertension before the age of 45.  
He denied any known complications or side effects from 
medication used to treat his hypertension.  He also denied 
any problems with low blood pressure.  The Veteran's blood 
pressure was 106/70 at that time.  The diagnoses included 
benign essential hypertension.  On VA examination in October 
2008, it was noted that the Veteran had been treated for 
hypertension since 1993.  The diagnoses again included benign 
essential hypertension found not to be related to diabetes 
mellitus.  

In summary, absent competent evidence, to include a medical 
nexus, relating the Veteran's current hypertension to active 
service, or credible evidence of continuity of 
symptomatology, service connection for hypertension is not 
warranted on a direct basis.  

The Veteran also is not entitled to service connection for 
hypertension as secondary to his service-connected diabetes 
mellitus.  Following VA examination in June 2008, the VA 
examiner opined that hypertension "has never been found by 
authorities to be the result of diabetes according to 
standard medical references."  Following review of the 
Veteran's claims file, a different VA examiner stated in 
February 2009 that the Veteran's hypertension preceded his 
diabetes mellitus by 9 years and there was no evidence that 
his diabetes mellitus, diagnosed in 2002, had been an 
aggravating factor in his hypertension.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
residuals of a cerebrovascular accident, including as 
secondary to service-connected diabetes mellitus.  Despite 
the Veteran's assertions to the contrary, his contemporaneous 
service treatment records do not show that he experienced a 
cerebrovascular accident during service.  It appears instead 
that, while hospitalized in April 1996, or more than 19 years 
after his service separation in March 1977, it was noted that 
the Veteran was status-post cerebrovascular accident.  It 
also appears that the Veteran experienced another 
cerebrovascular accident in October 1997 and was hospitalized 
for treatment of the residuals of his second cerebrovascular 
accident at that time.  See Maxson 230 F.3d at 1333.

The post-service medical evidence fails to show that the 
Veteran experiences any current disability due to the 
residuals of a cerebrovascular accident which could be 
attributed to active service.  The post-service medical 
evidence also does not relate the Veteran's post-service 
history of cerebrovascular accidents to his service-connected 
diabetes mellitus.  It appears that the Veteran was treated 
successfully for the residuals of each of his post-service 
cerebrovascular accidents after they occurred.  Following VA 
examination in October 2008, the diagnoses included a 
cerebrovascular accident in 1995 which was not related to 
diabetes mellitus.  While reviewing the Veteran's claims file 
in February 2009, the VA examiner stated that the Veteran had 
a history of a cerebrovascular accident in 1995.  This 
examiner also stated that the Veteran's cerebrovascular 
accident preceded his diagnosis of diabetes mellitus by 
7 years.  The VA examiner opined that the Veteran's 
cerebrovascular accident likely was caused by his non-
compliance with hypertensive medications for the 2 years 
preceding his cerebrovascular accident.  This examiner also 
noted that the Veteran had transient ischemic attacks 
episodically, even prior to his diabetes mellitus, although 
no further cerebrovascular accident activity was of record.  
Thus, the VA examiner concluded in February 2009 that it was 
not likely that the Veteran's diabetes mellitus aggravated 
his cerebrovascular accident and he had experienced no 
further cerebrovascular accidents.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current disability 
due to the residuals of a cerebrovascular accident which 
could be attributed to active service, the Board finds that 
service connection for residuals of a cerebrovascular 
accident, including as secondary to service-connected 
diabetes mellitus, is not warranted.

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for erectile dysfunction, including as secondary to service-
connected diabetes mellitus.  The Veteran's contemporaneous 
service treatment records do not indicate that he experienced 
erectile dysfunction at any time during his 3 periods of 
active service.  It appears that the Veteran first complained 
of erectile dysfunction in 1990, or approximately 13 years 
after his service separation.  See Maxson, 230 F.3d at 1333.  
The post-service medical evidence also shows that, although 
the Veteran complained of erectile dysfunction on several VA 
examinations, he never was treated for erectile dysfunction.  
For example, the VA examiner stated in August 2005 that the 
Veteran had experienced erectile dysfunction for 15 years.  
The diagnoses included erectile dysfunction "15 years ago."  
A different VA examiner stated in October 2008 that, although 
the Veteran reported that he had been impotent "for many 
years, at least 15 years," there was no record of any 
treatment for erectile dysfunction in the claims file.  This 
VA examiner diagnosed the Veteran as having erectile 
dysfunction which "has been present for many years."  
Following claims file review in February 2009, a third VA 
examiner diagnosed the Veteran as having erectile 
dysfunction.

The post-service medical evidence shows further that, 
although the Veteran has been diagnosed as having erectile 
dysfunction at least since 1990, his erectile dysfunction is 
not related to active service, including as secondary to 
service-connected diabetes mellitus.  The VA examiner 
determined in August 2005 that the Veteran's erectile 
dysfunction was not secondary to his service-connected 
diabetes mellitus.  The VA examiner also determined in 
October 2008 that it was unlikely that the Veteran's erectile 
dysfunction was related to his service-connected diabetes 
mellitus.  Finally, the VA examiner concluded in February 
2009 after reviewing the claims file that the Veteran's 
erectile dysfunction "was a complaint some 13 years prior to 
the diagnosis of diabetes mellitus and this, too, likely was 
not aggravated by his diabetes mellitus."  In summary, 
absent competent evidence, to include a medical nexus, 
relating the Veteran's current erectile dysfunction to active 
service, or credible evidence of continuity of 
symptomatology, service connection for erectile dysfunction 
is not warranted on a direct basis.  

Here, although the Veteran has contended that he has 
experienced coronary artery disease, hypertension, and 
erectile dysfunction since service, his separation 
examination was normal.  Moreover, the Veteran did not raise 
claims for these disabilities until 2005, decades after 
discharge.  If he had been experiencing continuous symptoms 
since active service, it would be reasonable to expect that 
he would have raised claims many years earlier.  All of these 
factors weigh against any implied claim of continuity here.  
Moreover, no medical evidence causally relates any of these 
current disabilities to active service.  

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

The Veteran here has not shown that he has the expertise 
required to diagnose any of his claimed disabilities.  Nor is 
the Veteran competent to offer an opinion regarding any 
causal relationship between any of these disabilities and 
active service, including as secondary to service-connected 
diabetes mellitus.  Again, there is no documentation of any 
findings with respect to any of these disabilities in 
service.  While the Veteran's contentions have been 
considered carefully, these contentions are outweighed by the 
medical evidence of record showing no nexus between coronary 
artery disease, hypertension, erectile dysfunction, and 
active service, including as secondary to service-connected 
diabetes mellitus, and showing no current disability due to 
residuals of a cerebrovascular accident.

Finally, as coronary artery disease, hypertension, 
cerebrovascular accident or any other cardiovascular disorder 
has not been shown to have manifested within the first post-
service year, service connection is not warranted n a 
presumptive basis for chronic disease under 38 C.F.R. 
§ 3.309(a).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

	
ORDER

Service connection for coronary artery disease, including as 
secondary to service-connected diabetes mellitus, is denied.

Service connection for hypertension, including as secondary 
to service-connected diabetes mellitus, is denied.

Service connection for residuals of a cerebrovascular 
accident, including as secondary to service-connected 
diabetes mellitus, is denied.

Service connection for erectile dysfunction, including as 
secondary to service-connected diabetes mellitus, is denied.


REMAND

As noted in the Introduction, the Board remanded the 
Veteran's claim of service connection for a low back 
disability in June 2001 to the RO/AMC.  The Board directed 
that the RO/AMC provide the Veteran with applicable VCAA 
notice on this claim, schedule him for VA examination, and 
then readjudicate this claim.  Pursuant to the Board's June 
2001 remand, the RO provided the Veteran with applicable VCAA 
notice.  To date, however, the RO has not complied with the 
remaining directives in the Board's June 2001 remand.  

The Board notes in this regard that, in a "Report of 
Contact" dated on September 11, 2007, an RO employee 
contacted the Veteran and asked whether he was filing a claim 
of service connection for a low back injury.  The Veteran 
responded that he had dropped this claim when he was awarded 
a 70 percent rating for service-connected PTSD.  The Board 
also notes that the "Report of Contact" dated on 
September 11, 2007, refers to a statement from the Veteran 
allegedly received at the RO on July 18, 2006; after 
reviewing the Veteran's extensive claims file, this statement 
could not be located.  In any event, even if the RO could 
have interpreted the "Report of Contact" on September 11, 
2007, as a statement from the Veteran that he was withdrawing 
his appeal with respect to the issue of service connection 
for a low back disability, the Board notes that a written 
statement normally is required to withdraw a claim.  See 
38 C.F.R. § 20.204 (2009).

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  It was error for the RO/AMC to re-certify this 
appeal to the Board in May 2009 without complying with the 
June 2001 remand instructions.  Given this error, another 
remand is required.

Accordingly, the case is REMANDED for the following action:

1.  After confirming the Veteran's 
current mailing address, contact the 
Veteran and his service representative 
and ask them to identify all VA and non-
VA clinicians who have treated him for a 
low back disability since his separation 
from service.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from 
the Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  As requested in the Board's June 2001 
remand, the RO/AMC should schedule the 
Veteran for VA examination to determine 
the nature and etiology of his claimed 
low back disability.  The claims file 
must be provided to the examiner(s) for 
review.  The examiner(s) should ask the 
Veteran to provide a detailed medical 
history, to include any back injuries 
suffered during or after active service.  
Based on the Veteran's physical 
examination and a review of the claims 
file, the examiner(s) is asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that a low back disability, 
if diagnosed, is related to active 
service or any incident of such service, 
to include a February 1977 finding of 
chronic low back pain noted in the 
Veteran's service treatment records.  A 
complete rationale should be provided for 
any opinion(s) expressed.  If any opinion 
cannot be provided without resorting to 
speculation, then the examiner should 
state this in the examination report and 
explain why such opinion cannot be 
provided.

5.  The RO/AMC should review the VA 
examination report to ensure that all 
questions asked of the examiner(s) have 
been answered to the extent possible.

6.  Thereafter, readjudicate the claim of 
service connection for a low back 
disability.  If any of the benefits 
sought on appeal remain denied, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


